1. Where in an action for libel the publication sued on is ambiguous and capable of being understood in a double sense, the one criminal and the other innocent, it is a question for the jury to determine whether or not the publication is susceptible to the criminal or the innocent interpretation under all the facts and attendant circumstances of the publication.
2. The intention of the defendant in publishing the alleged libel is immaterial unless the publication be privileged or unless the words, which are otherwise entirely innocent and unambiguous, are alleged to contain a covert meaning.
3. The communication from the person who was allegedly libeled calling attention to the inaccuracies of the publication was a sufficient compliance with the act of 1939 (Ga. L. 1939, p. 343, Code, Ann. Supp., § 105-712); and it does not appear from the petition that the retraction as contemplated by said act was made, and in the manner required, and therefore the allegation of special damages is not required.
       DECIDED OCTOBER 9, 1947. REHEARING DENIED OCTOBER 30, 1947.
Mrs. Kathryn Ann Beckworth Walker, formerly Kathryn Ann Beckworth, by her next friend, her mother, Mrs. Roy L. Beckworth, brought an action for libel in the Superior Court of Richmond County against Southeastern Newspapers Inc., publishing a newspaper under the name and style of "The Augusta Chronicle." The plaintiff alleged substantially the following: On January 12, 1947, in the Sunday morning edition of The Augusta Chronicle there was caused to be published and was published by the defendant corporation on the front page of said edition the following words: "FOR KATHRYN BECKWORTH — BRIDE-ELECT OF FEBRUARY — Miss Kathryn Ann Beckworth whose engagement to Mr. B. C. Walker, of Augusta, is announced today by her parents, Mr. and Mrs. Roy L. Beckworth of Wrens. The wedding will take place on February 8;" *Page 58 
and as part of said announcement there appeared the picture of a young, attractive woman, with an appearance similar to the plaintiff, and said attractive looking woman, of apparently the same age as the plaintiff, plaintiff being nineteen years of age, was holding a baby in her lap and apparently talking with a man whose face was not well exposed, the picture only giving his left shoulder and head and the left part of his face, he apparently being a young man, a photostatic copy of the publication being attached to the petition; the plaintiff was born and reared in the Town of Wrens, a town of approximately fifteen hundred people and lying approximately thirty-five miles south of Augusta and the plaintiff attended the grade and high schools in said town and graduated from the Wrens High School in said town when she was sixteen; The Augusta Chronicle has a large circulation in the City of Augusta and the surrounding trade territory, and a large circulation in and around the Town of Wrens, and is widely read throughout Jefferson County; the plaintiff has a great number of old school friends residing in and around Wrens and Louisville, Georgia and said edition of said paper was distributed to said friends and acquaintances and friends and acquaintances of the plaintiff's father and mother. The plaintiff alleged further that said picture was false and, while it bears a likeness to petitioner, it was not petitioner and the baby and man in the said picture are entirely unknown to the plaintiff; as a result of said picture she has been held out to the world as announcing her engagement to be married after the plaintiff was the mother of a two-year-old illegitimate child, in that the said announcement denominated the plaintiff correctly as a "Miss," thus holding out to the world that the plaintiff had at some previous time been guilty of an illicit sexual affair, that she had conceived and given birth to a child without having previously been married, thus imputing to the plaintiff that she had committed a crime against the laws of this State; that said picture having been run on the front page of said newspaper gave all the more publicity to said false charges and was run as a spectacular article on said front page thus creating the definite impression in the minds of the people that read said paper that the plaintiff was guilty of the charges above described; as a result of said article, in addition holding her out *Page 59 
to the world generally, and to her friends and acquaintances in particular, as a criminal, she has suffered untold humiliation and embarrassment, has been ridiculed and made the laughing stock of the community in which she was reared and the plaintiff has been personally confronted with ridicule and has been made the butt of jokes by persons who read said false article. As a result of said false publication, holding the plaintiff out in a ridiculous light and as one who was actually the mother of a baby born prior to her marriage, the most important event in the plaintiff's life has been practically ruined, that the plaintiff has been crushed, embarrassed, humiliated, mortified, and hysterical; that she and her people have always been in good standing in Jefferson County, Georgia, and that for the three years the plaintiff has been working in the City of Augusta she has been in good standing in every respect, and that every time she makes a visit to the community in which she was reared and schooled she is humiliated and embarrassed upon meeting her friends and is made the subject of ridicule all due to said false picture published by the defendant newspaper. A few days prior to said false publication she sent to said newspaper her picture with an announcement which now remains in the hands of said newspaper; that the Wednesday following the libelous and false publication on Sunday, the said newspaper published said picture and announcement in the inside pages of said paper, a photostatic copy being attached to the petition; she notified the said newspaper in writing of said false and libelous publication; but said newspaper has never retracted or corrected the said false and libelous publication. The defendant filed its general demurrer which was overruled and the defendant excepted.
1. The circumstances of this case are strikingly singular, unusual, and peculiarly different from the usual line of cases where the portrait of the person alleged to have been libeled is accompanied by an article which is either libelous per se or per quod. Here the article announcing the marriage of the plaintiff was of itself entirely innocuous and innocent, yet the accompanying portrait revealed a young woman, alleged to *Page 60 
resemble the plaintiff closely, holding a small child and conversing apparently with a young man whose back is to the camera and whose face is only partially revealed. It is alleged that this publication appeared on the front page of the Sunday edition of the newspaper, and that under all the circumstances attendant upon the publication of the announcement accompanied by the portrait the publication imputed to the plaintiff the commission of a crime, and held her up to public hatred, contempt and ridicule as having been guilty of an illicit love affair which resulted in motherhood out of wedlock. Taken in mitiorisensu, this publication at first glance would seem not to libel the plaintiff, as there are numerous innocent, reasonable, and plausible interpretations which could be placed upon the publication, but as early as Little v. Barlow, 26 Ga. 423
(71 Am. D. 219), we find the Supreme Court saying: "The old rule, that words spoken in disparagement of the character of a person, which are susceptible of two constructions, are to be understood in their milder sense is exploded. They are now to be interpreted in the sense that a person of ordinary capacity who heard them spoken would understand them." Though here we are not dealing with words alone but with words, a portrait, their combination, and the circumstances of their publication, words that do not in themselves unequivocally convey a charge which may become libelous when falsely and maliciously published may nevertheless convey such a charge when the words are capable of being so understood by the person to whom they are uttered and words apparently innocent may convey such a charge when they are considered in connection with the innuendo and the circumstances surrounding their publication. Williams v. Equitable CreditCompany, 33 Ga. App. 441 (126 S.E. 855). It is, of course, the rule that if the words are clearly not defamatory, they cannot have their meaning enlarged by innuendo. Jones v.Poole, 62 Ga. App. 309 (8 S.E.2d 532); Central of GeorgiaRy. Co. v. Sheftall, 118 Ga. 865 (45 S.E. 687); Aiken v.Constitution Publishing Co., 72 Ga. App. 250 (33 S.E.2d 555). And a petition in an action on such words would be subject to a general demurrer. Watters  Son v. Retail Clerks Union,120 Ga. 424 (47 S.E. 911). Where, however, the words are ambiguous and capable of being understood in a double *Page 61 
sense, the one criminal and the other innocent, the plaintiff may by proper allegation aver the meaning with which he claims that they were published and the jury may find whether they were published with that meaning or not. Rubenstein v. Lee,56 Ga. App. 49 (192 S.E. 85); Park  Iverson v. Piedmont Arlington Life Insurance Co., 51 Ga. 510; Colvard v.Black, 110 Ga. 642 (36 S.E. 80); Beazley v. Reid,68 Ga. 380; Michael v. Bacon, 5 Ga. App. 332 (63 S.E. 228);Holmes v. Clisby, 121 Ga. 241 (48 S.E. 934, 104 Am. St. 103). Whether or not the young woman in the portrait so closely resembled the plaintiff as to confuse her friends and acquaintances into thinking that it was the plaintiff or to confuse those who did not know the plaintiff but who might later meet or deal with her, and whether or not the combination of the announcement and the portrait together with the attendant circumstances of their publication was susceptible to the interpretation that the plaintiff had been guilty of an illicit and immoral sexual affair and whether or not those reading the publication understood the publication in that sense and believed that the imputation of crime was made as to the plaintiff, are all questions for the jury and cannot, under the facts of this case, be decided as a matter or law.
2. Counsel for the defendant insist that the plaintiff must have alleged that the defendant intended the publication to be understood in the guilty sense attributed to it by the plaintiff. We do not apprehend this to be the law. "The sense in which the publisher meant the language cannot be material. The dicta which apparently sanction such a rule will, on comparison with their context, be found in reality to be, not what did the defendant mean but what properly he may be taken to have meant. How might the language be understood by those to whom it was published? It cannot, therefore, be correct to say that the language is to be construed in the sense in which the publisher intended it to be understood. `When a party has made a charge that clearly imputes a crime, he cannot afterwards be permitted to say, I did not intend what my words legally imply.'" Townshend on Slander and Libel (2d ed.), p. 176, § 139. "In an action for defamation it is immaterial what meaning the speaker intended to convey. He may have spoken without any intention of injuring another's reputation, but if he has done so he must *Page 62 
compensate the party. He may have meant one thing and said another; if so he is answerable for so inadequately expressing his meaning. If a man in jest conveys a serious imputation he jests at his peril. Or he may have used ambiguous language which to his mind was harmless, but to which the bystanders attributed a most injurious meaning; if so he is liable for the injudicious phrase he selected. What was passing in his own mind is immaterial save in so far as his hearers could perceive at the time. Words cannot be construed according to the secret intent of the speaker. `The slander and the damage consist in the apprehension of the hearers.'" Newell, Slander and Libel (4th ed.), p. 301, § 264. "Intent, except as a part of express malice, is immaterial in libel. When the press issues a story, it accepts full responsibility for any error or mistake which results in injury to reputation. According to the opinion stated in Hatfieldv. Gazette Printing Co. [103 Kan. 513 (175 P. 382)] `the law looks to the tendency and consequences of a publication, rather than to the intention of the publisher.'" Thayer, Legal Control of the Press (1944), p. 201, § 35. "The rule is, that, unless the communication be a privileged one, the bona fides of the motive, purpose and intent of the person publishing the libel is not involved." Estes v. Thomas, 23 Ga. App. 301 (98 S.E. 101). In Western Union Telegraph Co. v. Pritchett, 108 Ga. 411
(34 S.E. 216), the court had this to say: "As a matter of defense, counsel for the defendant company offered to prove that, in making use of the term `delinquent' it intended to convey a meaning somewhat less prejudicial to the plaintiff's character than that term, if given its ordinary import, would seem to suggest. . . In the absence of proof going to show that the person to whom the libelous communication was addressed understood this word in the restricted sense intended by the writer thereof, we are wholly at a loss to perceive what relevancy the evidence [the writer's intention] thus offered had upon the issue in the case." See also, in this connection,White v. Parks  Co., 93 Ga. 633 (20 S.E. 78).
In Behre v. National Cash Register Co., 100 Ga. 213
(27 S.E. 986, 62 Am. St. R. 320), the court was dealing with a privileged communication, and under the rule applicable to such cases the intention of the author of the allegedly libelous matter does become a material and essential ingredient and it is necessary that *Page 63 
the plaintiff aver that the defendant exceeded his privilege in that the publication was not merely for the purpose of protecting the defendant's interest, but that the defendant made the publication with the intention of injuring the plaintiff by either imputing to him a crime, subjecting him to public hatred, contempt or ridicule, or with the intention of injuring him in his business, trade, or profession. What is here said is in accord with the rule quoted above from the case of Estes v.Thomas, supra.
Where words are clear and unambiguous, they will be construed in their ordinary and natural sense, and the court will hold as a matter of law that they are not libelous. However, it would seem that the courts have extended the rule, with regard to the necessity of alleging the intention of the author of the allegedly libelous matter, to include those situations where though the words are clear and unambiguous they are used with a covert meaning and the author intended them in such covert sense, for as said in Giddens v. Mirk, 4 Ga. 364, "it is impossible for a man to slander in one sense and defend in another; to cover vituperation under irony, untechnical hints, covert insinuations, or any form of words, which skillfully avoiding a legal definition of crime yet communicates the poison of slander." Under such circumstances it becomes necessary to allege and prove that the defendant intended the apparently harmless words in the covert sense. Anderson v. Kennedy,47 Ga. App. 380 (170 S.E. 555); Mell v. Edge, 68 Ga. App. 314
(22 S.E.2d 738); Spence v. Johnson, 142 Ga. 267
(82 S.E. 646, Ann. Cas. 1916 A, 1195). The instant case, however, does not come within that class of cases. In this case there is more than mere unambiguous, innocent words. There is the portrait, and the portrait with the words result in an ambiguous imputation, and where there is ambiguity it is for the jury to say whether or not the persons reading the publication understood it in its criminal or innocent sense.
Anything said in Park v. Piedmont c. Insurance Co.,51 Ga. 510 (supra), with regard to the necessity of alleging the intention of the author in making the allegedly libelous publication is obiter by reason of the fact that in that case the defendant entered a plea of justification and the only issue involved was the truth of the alleged libel. *Page 64 
In Rubenstein v. Lee, 56 Ga. App. 49 (supra), the allegedly slanderous words were capable of being understood either in an innocent sense or in a criminal one, and although the court there said: "The jury was authorized to find that it was the intention of the defendant to impute a crime to the plaintiff. . ." If this be taken as a rule contrary to what is said here, that case must yield to the older decisions of this court and of the Supreme Court.
For an excellent study on the question of intention in actions for defamation of character see 60 Penn. L. Rev. pp. 365-387, 461-481.
3. The Code (Ann. Supp.), § 105-712, provides: "Before any civil action shall be brought because of any publication of a libel in any newspaper, magazine or periodical, the plaintiff shall, within the period of the statute of limitations for such actions and at least five days before instituting such action, give notice in writing to the defendant specifying the article and the statements therein which he claims to be false and defamatory and further stating in said notice what the complaining party claims to be the true state of facts." Six days after the publication of the alleged libel the plaintiff wrote the Augusta Chronicle: "On Sunday, January 12, 1947, you published on the front page of your mail edition the announcement of my engagement to Mr. B. C. Walker. As part of the announcement you published a picture purportedly mine with a baby sitting on the lap of the person that was purportedly my picture and in the picture there is also some man. The picture is not of me and the persons in the picture are unknown to me. You can immediately understand the impression created by a picture of this type. The wording in the picture designates me as Miss Kathryn Ann Beckworth, which is correct, but the picture as to me or my fiance is entirely false." The petition alleged that on Wednesday, January 15, 1947, the newspaper published a correct picture of the plaintiff together with her announcement on the inside pages of the paper without reference to or retraction of the earlier libelous publication. Code (Ann. Supp.) § 105-713 provides: "If it appears upon the trial of any case in which such notice has been given that the article published was true or that the same was privileged, the same shall be governed by all the laws *Page 65 
of Georgia now in force in reference to such actions, and the truth shall be a complete defense and the privileged communication, if there be no malice, as is now provided, shall be a complete defense, but in all other cases if it appears upon the trial that said article was published in good faith, that its publication was due to an honest mistake of the facts; that there were reasonable grounds for believing that the statements in said article were true, and that within 10 days after the service of said notice a full and fair correction or retraction was published in the same editions or corresponding issues of the newspaper, magazine or periodical in which said article appeared and in as conspicuous a place and type as was said original article, then the plaintiff in such case shall recover only such special or actual damages as the plaintiff shows he has sustained." The plaintiff clearly complied with the requirement of notice to the newspaper, while the newspaper did not retract as contemplated by the statute, and therefore the allegation of special damage is not required.
For the foregoing reasons the court did not err in overruling the general demurrer.
Pursuant to the act of the General Assembly, approved March 8, 1945 (Ga. L. 1945, p. 232), requiring that the whole court consider any case in which one of the judges of a division may dissent, this case was considered and decided by the court as a whole.
Judgment affirmed. Sutton, C. J., Gardner and Townsend, JJ.,concur. MacIntyre, P. J. and Parker, J., dissent.